SUTIN, Judge (dissenting). I dissent. (A) Showing an inadmissible photograph to the jury requires reversal or a remand to the trial court. The trial judge denied admission of the photograph because he felt it might be prejudicial. During the deliberations of the jury, the inadmissible photograph and other exhibits were delivered to the jury without the knowledge or consent of the defendant or his attorney. Rule 42(c) of the Rules of Criminal Procedure, § 41-23-42(c), N.M.S.A.1953 (2d Repl.Vol. 6, 1973 Supp.) provides: Upon its request to review any exhibit during its deliberations, the jury shall be furnished all exhibits received in evidence. State v. Beal, 48 N.M. 84, 146 P.2d 175 (1944) held that the transmission of exhibits to the jury after it retired to deliberate on its verdict, without knowledge or consent of the defendant or his counsel, constituted error as an improper communication between court and jury. In Beal, exhibits that had never been admitted into evidence were sent to the jury room. The Supreme Court held that, “transmission of the exhibits to the jury by the court . was a communication between the court and jury, and when done without the presence of appellant and his counsel, and without their knowledge and consent, it was error.” 48 N.M. at 90-91, 146 P.2d at 179. Such error is presumptively prejudicial and is reversible. The burden is on opposing counsel to show that prejudice did not result from the error. 48 N.M. at 91-92, 146 P.2d 175. In United States v. Adams, 385 F.2d 548, 550-551 (2nd Cir. 1967) the court said: But the principle that the jury may consider only matter that has been received in evidence is so fundamental that a breach of it should not be condoned if there is the slightest possibility that harm could have resulted. [Emphasis added.] In Beal, the court stated: We might say, in passing, that the sending of exhibits ... to the jury room to be considered by the jury during its deliberation, is a dangerous practice and should not be done, if at all, until the interested parties have had an ample opportunity to be heard upon the question. The defendant had no opportunity to be heard upon the question. If this opportunity had been afforded defendant, the trial court might have polled the jury to determine whether the evidence was looked at in the jury room. If so, he could have declared a mistrial. See State ex rel. Pryor v. Smith, Fla.App., 239 So.2d 85, dismissed on appeal, 241 So.2d 398 (Fla. 1970). The trial judge refused to admit into evidence the photograph in question because it might be prejudicial. The question now is whether the photograph actually did “excite passion and prejudice” amongst the members of the jury. People v. Falkner, 389 Mich. 682, 209 N.W.2d 193, 194 (1973). If so, allowing the photograph to go to the jury room was reversible error. 209 N. W.2d at 194. I agree with the trial judge that this photograph might be prejudicial. The least we can do on appeal is to remand the case to the trial court for a hearing and explicit determination as to whether the photograph did in fact prejudice the jury in its deliberations.